Citation Nr: 1502555	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-40 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for traumatic brain injury (TBI)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from February 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2014.  A transcript of the hearing has been associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of entitlement to service connection for tinnitus and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During a November 2014 videoconference hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that withdrawal of the claim of entitlement to nonservice-connected pension benefits was requested.

CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to nonservice-connected pension benefits by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

At his November 2014 hearing, the Veteran withdrew the claim of entitlement to nonservice-connected pension benefits.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to nonservice-connected pension benefits is dismissed.


REMAND

With regard to the Veteran's service connection claims, the Board finds that VA has not fulfilled its duty to assist.  The Veteran asserted that he served in Vietnam on a temporary duty assignment from January 1961 through June 1963, and alternatively, during that same time period, he was in a country not yet at war gathering intelligence.  See Hearing Transcript, pg. 8 and January 2011 statement, respectively.  The Veteran stated that he was assigned to the 126th Transportation Detachment, Intelligence Research, located at Arlington Hall, and worked with personnel from the Central Intelligence Agency and Defense Intelligence Agency.  See Hearing Transcript, pg. 4.  In support of his claims, the Veteran submitted a letter of commendation dated in July 1962 and a buddy statement from T. I., dated in May 2010, which discussed the Veteran's work with the 126th Transportation Detachment.

During the November 2014 hearing, the Veteran's representative noted that there were separate development procedures required when a Veteran claims that an injury or disability occurred during work on specialized matters, presumably referring to VBA Fast Letter 09-52.  Pursuant to VBA Fast Letter 09-52, when a Veteran claims that an injury or disability occurred during a Special Operations assignment a Special Operations development paragraph must be included in the VCAA letter.  

The Board finds that the Veteran should be provided with the Special Operations development paragraph in a VCAA letter in accordance with the procedures in VBA Fast Letter 09-52, and the development instructions set forth in VA Manual M21-1MR.IV.ii.1.h.31 should be followed.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide notice compliant with VBA Fast Letter 09-52 regarding his alleged temporary duty assignment in Vietnam from January 1961 through June 1963; appropriate action to pursue follow up development with a Military Records Specialist may be required, dependent upon the Veteran's response.

2.  Ensure completion of the foregoing and any other development deemed necessary, including VA examinations, if warranted, based on any new evidence added to the record.  
3.  Thereafter readjudicate the claims.  If any benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


